Citation Nr: 0736596	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-37 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1. Entitlement to service connection for herpes zoster. 

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-herpetic neuralgia due to VA medical treatment. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran 

REMAND 

The veteran, who is the appellant, served on active duty from 
June 1976 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2005 and in July 
2006 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

In an Order issued this same date the Board granted the 
veteran's motion to vacate in part the Board decision of 
September 2007, denying service connection for herpes zoster 
to include as secondary to a disability of the cervical 
spine.  The Board denied the veteran's motion to vacate in 
part the Board decision of September 2007, denying the claim 
of clear and unmistakable error in rating decision by the RO 
in July 1982 and the application to reopen the claim of 
service connection for part of the Board decision of 
September 2007, denying the application to reopen the claim 
of service connection for residuals of a left great toe 
injury and hallux valgus. 

As a result of vacating the Board's decision, denying service 
connection for herpes zoster to include as secondary to a 
disability of the cervical spine, further procedural due 
process is needed. Accordingly, the case is REMANDED for the 
following action:

1. Ask the veteran to clarify whether 
he has withdrawn his appeal of the 
claim of service connection for herpes 
zoster to include as secondary to a 
disability of the cervical spine and, 
if so, he should notify the RO in 
writing. 

2. Furnish the veteran a statement of 
the case on the claim for compensation 
under 38 U.S.C.A. § 1151 for 
post-herpetic neuralgia due to VA 
medical treatment.  If the veteran 
perfects an appeal of the claim by 
timely filing a substantive appeal, 
then return the case to the Board. 

The veteran has the right to have a hearing on the claim and 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

